Ogden, J.
There is no error in the judgment of the District Court in this case. John Gorman, as principal, with others as sureties, entered into bond in the sum of $200, conditioned that, whereas, an indictment had been preferred against John Gorman, etc. * * Now if the above bounden-shall make his personal appearance at the next term of the District Court, to be holden at the court house in the town of Bastrop, on the fourth Monday in November, 1871, to answer said indictment, etc. It is contended that the blank in the condition after bounden vitiates the bond for uncertainty, but we do not so understand the force of the bond nor the requirements of the statute.
John Gorman was the principal in the bond; he was the .party indicted, and it is very clear that he was the defendant, and the one to answer to the indictment found against him, and if his name had been inserted in the blank it would not have made the conditions more certain or definite. The above bounden meant John Gorman, the *114defendant, and could, by no legitimate construction of the language or the law, have reference to any one else. The judgment is affirmed.
Aeeibmed.